            Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAY H. HEAD,
#148875                                                                         PLAINTIFF

V.                            CASE NO. 4:19-CV-603-BD

TURN KEY HEALTH PROVIDER, et al.                                            DEFENDANTS

                                           ORDER

         Plaintiff Jay Head, a pretrial detainee in the Pulaski County Detention Facility

(Detention Facility), filed this civil rights lawsuit without the help of a lawyer. (Doc. No.

2) Mr. Head claims that Defendants Absalom Tilley and Marcia Wilson were deliberately

indifferent to his serious medical needs. 1 (Doc. Nos. 2, 5-1)

         Defendants Tilley and Wilson have moved for summary judgment on the merits of

Mr. Head’s claims. (Doc. No. 31) In response to Defendants’ motion, Mr. Head filed two

letters from a state court judge dated November 9, 2015, and January 14, 2016,

instructing Detention Facility staff to provide Mr. Head with his seizure medication.

(Doc. No. 39) Mr. Head does not dispute any other facts that the Defendants set out in

their statement of undisputed facts. Accordingly, the Court will assume that the

Defendants’ statement of undisputed facts is accurate. The Court will further assume that

a state court judge ordered Detention Facility staff to provide Mr. Head with seizure

medication in 2015 and 2016. See Local District Court Rule 56.1




1
    The Court has already dismissed all other claims and Defendants. (Doc. Nos. 6, 8)
         Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 2 of 6




I. Standard

       Summary judgment means that the court rules in favor of a party without the need

for a trial. Here, the Defendants are entitled to summary judgment if—but only if—the

evidence in the record shows that there is no genuine dispute about any fact important to

the outcome of the case. If there are genuinely disputed facts that are important enough to

matter, the Court views those facts in a light most favorable to Mr. Head, unless the

record so clearly contradicts his version of a events that no reasonable juror would

believe it. O’Neil v. City of Iowa City, Iowa, 496 F.3d 915, 917 (8th Cir. 2007).

FED.R.CIV.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322B23 (1986).

II.    Factual Background

       In his complaint, Mr. Head alleges that a state court judge ordered Defendants to

provide him with four medications for his seizures, headaches, and trouble sleeping, but

that Defendants only provided him with one medication from August 7, 2019 to

September 24, 2019. (Doc. Nos. 1, 5-1, 34) In support of his response to the Defendants’

motion, Mr. Head filed two “speed letters” signed by Pulaski Circuit Court Judge

Wendell Griffin ordering Detention Facility staff to provide Mr. Head seizure medication

in November of 2 015 and January of 2016. (Doc. No. 39, pp.4-5) In this lawsuit, Mr.

Head alleges that Defendants’ failure to provide his prescribed medications caused him to

suffer seizures, headaches, and difficulty walking. (Doc. No. 1)




                                             2
         Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 3 of 6




       When Mr. Head was booked into the Detention Facility on August 7, 2019,

Detention Facility staff asked him to list all current medications and his pharmacy. (Doc.

No. 32, p. 53) Mr. Head listed phenytoin, an anti-seizure drug; lorazapem, a drug used to

treat anxiety; and phenobarbital, a drug used to control seizures and anxiety. (Doc. No.

32, p. 53) He listed his pharmacy as Kroger on Camp Robinson Road. (Doc. No. 32, p.

53)

       The medical staff called the Kroger pharmacy to confirm Mr. Head’s prescription

medications. The pharmacist responded that Mr. Head had not had prescriptions filled at

that pharmacy since September 24, 2017. (Doc. No. 32, pp. 58-59) According to

Defendants, they did not order prescriptions for Mr. Head because they were unable to

obtain his medical records or confirm his prescriptions at the pharmacy. (Doc. No. 34)

       On August 16, 2019, a deputy on duty discovered Mr. Head shaking in his cell and

took him to the medical unit. (Doc. No. 32-1, p.88) At the medical unit, Mr. Head

reported having had a seizure. (Doc. No. 32-1, p.88) On August 20, 2019, Defendant

Tilley examined Mr. Head and prescribed 100mg of phenytoin to be taken twice a day for

epilepsy. (Doc. No. 32, p. 6)

       On September 14, 2019, Mr. Head requested mental health treatment. (Doc. No.

32, p. 24) Two days later, on September 16, 2019, he saw a mental health professional

and reported experiencing severe anxiety and trouble sleeping. (Doc. No. 32, pp. 24, 91)

On September 27, 2019, Mr. Head was examined by a psychiatrist who prescribed


                                             3
         Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 4 of 6




buspirone to alleviate anxiety. (Doc. No. 32, p.94) Since receiving phenytoin and

buspirone, Mr. Head has not complained of symptoms of epilepsy or mental health

issues. (Doc. Nos. 32, 32-1)

III.   Discussion

       To succeed on his claim that Defendant failed to provide him with constitutionally

adequate medical care, Mr. Head would have to show that he suffered from an

objectively serious medical need and that the Defendants knowingly failed to provide

needed care. Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010); Dulany v. Carnahan,

132 F.3d 1234, 1239 (8th Cir. 1997). Negligence—even gross negligence—cannot

support a claim of deliberate indifference. Likewise, disagreement with treatment

decisions is not grounds for holding a defendant liable. Langford, 614 F.3d at 460;

Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       On August 27, 2019, Mr. Head filed his complaint, alleging that the Defendants

failed to provide him with three of his four medications. Mr. Head has offered no proof,

however, that he had any current prescriptions when he arrived at the Detention Facility

on August 7, 2019. It is undisputed that the pharmacy Mr. Head identified as his

pharmacy had not filled prescriptions for him since 2017. Detention Facility staff were

not required to give Mr. Head prescription medications without documentation based

solely on Mr. Head’s assertions.




                                            4
          Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 5 of 6




       Mr. Head relies on state court orders requiring Detention Facility staff to provide

Mr. Head with seizure medications, but Judge Griffin issued those orders in 2016; that is

three years prior to Mr. Head’s 2019 detention.

       When staff found Mr. Head in distress on August 16, 2019, nine days after his

intake assessment, they took him to the medical unit. Four days later, Defendant Tilley

prescribed an anti-seizure medication. Seven days later, Mr. Head filed this complaint,

alleging he had received only one of his four prescription medications. There is no

evidence to indicate that Mr. Head had any active prescriptions when he arrived at the

Detention Facility. Likewise, there is no evidence to indicate that any of the Defendants

deliberately failed to provide Mr. Head with prescribed medications at any time relevant

to the claims in this lawsuit.

       When staff observed Mr. Head having a seizure in his cell, they immediately took

him to the medical unit; a doctor evaluated Mr. Head four days later and prescribed

seizure medication. Furthermore, when Mr. Head complained of mental health needs, a

mental health professional evaluated him within two days. Eleven days later, a

psychiatrist examined him and prescribed anxiety medication.

IV.    Conclusion

       The Defendants’ motion for summary judgment (Doc. No. 31) is GRANTED. Mr.

Head’s claims are DISMISSED, with prejudice. The Clerk of the Court is instructed to

close this case.


                                             5
  Case 4:19-cv-00603-BD Document 41 Filed 01/19/21 Page 6 of 6




IT IS SO ORDERED, this 19th day of January, 2021.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  6
